Citation Nr: 1018884	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back 
disability, claimed as L4-5 herniated nucleus pulposus (HNP) 
and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a chronic low back 
disability for failure to submit new and material evidence.  
During the course of the appeal, the Board determined in a 
December 2007 decision that evidence which was new and 
material to this issue had been submitted and reopened the 
claim for a de novo review on the merits, remanding the 
matter for additional evidentiary and procedural development 
in December 2007 and again in April 2008.  Thereafter, the 
case was returned to the Board, which denied the claim in a 
December 2008 decision.

The appellant appealed the December 2008 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2009 joint motion between the 
Secretary of VA and the appellant, the December 2008 Board 
decision was vacated and remanded to the Board for 
readjudication of the claim consistent with the joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The current diagnoses of L4-5 herniated nucleus pulposus and 
degenerative disc disease are objectively linked to a chronic 
low back disorder that had it onset during active military 
service.


CONCLUSION OF LAW

L4-5 herniated nucleus pulposus and degenerative disc disease 
are etiologically related to a chronic low back disorder that 
was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim of entitlement to service 
connection for L4-5 HNP and DDD, as the benefit sought on 
appeal is being granted in full, as discussed below, the 
Board finds that any error related to the Veterans Claims 
Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)) on this claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need 
to engage in any analysis with respect to whether the notice 
requirements of the VCAA or whether VA's duty to assist the 
Veteran in the development of his claim have been satisfied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (2009).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Generally, a chronic disease will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  In 
claims for service connection for arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
one year from the date of the Veteran's separation from 
service to be presumed to have been incurred in service.  38 
C.F.R. § 3.307.  However, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The clinical evidence, which includes contemporary VA medical 
records dated 2003 - 2008, demonstrates that the Veteran has 
a current diagnosis of a chronic low back disability that 
includes herniated nucleus pulposus at L4-5 and degenerative 
disc disease.  The Veteran contends that this disability was 
the result of a low back disorder that was incurred in active 
duty.  He presents by way of a historical account that in the 
summer of 1944, he developed severe pain in the posterior 
right hip area prior to boarding a train bound from 
Pennsylvania to Texas.  The Veteran did not seek medical 
attention prior to his departure for Texas and alleges that 
upon his arrival, he was unable to move due to severe pain in 
his low back and hip.  The Veteran claims that he has 
experienced chronic, persistent and continuous low back pain 
since this incident.

The Veteran's service treatment records show no history of 
any musculoskeletal difficulties and normal clinical findings 
with respect to his spine and musculoskeletal system on 
enlistment examination in July 1943.  His service treatment 
records show that in July 1944 he was treated for right hip 
pain that was noted at the time to have become worse while 
riding on the train en route to Camp Barkeley, Texas, from 
Pennsylvania.  An August 1944 treatment note shows that the 
Veteran reported that his hip pain had become so severe that 
he was unable to stand or walk on his right leg.  His medical 
records do not indicate any history of precipitating injury 
to the right hip and the Veteran had no previous complaints 
of right hip pain.  Physical examination revealed no definite 
area of tenderness about the right hip but all motions of the 
hip were painful, particularly flexion and inward rotation.  

Subsequent service treatment notes from August 1944 indicate 
that the Veteran developed an area of tenderness over his 
right sacro-iliac articulation and the treating physician 
remarked that this may have been associated with early 
rheumatoid arthritis.  September 1944 treatment notes show 
that the Veteran complained of tenderness over his 
trochantary region and presented a prior history of lumbar 
backache with nocturia and hematuria during the prior 4 
years.  The treating physician noted that the Veteran had 
attacks of hematuria in August 1943 and July 1944.  

A service clinical record brief indicates that the Veteran 
was admitted in early August 1944 for hospitalization at Camp 
Barkeley, Texas, for an initial diagnosis of acute arthritis, 
right hip.  He remained in the hospital until his release two 
months afterward, in early October 1994, with a discharge 
diagnosis of bursitis, right trochanteric, cause 
undetermined.

On separation examination in February 1946, the Veteran's 
musculoskeletal system was considered normal.

Post-service, there is no evidence of arthritis of the 
Veteran's low back within one year of discharge from service.  
A July 1953 VA examination shows that the Veteran complained 
of low back, hip and lower extremity pain and that he had 
been diagnosed with sciatic neuritis whose onset began in 
service without any precipitating injury.  He reported that 
he had been hospitalized in service for 9 weeks for these 
symptoms.  On examination, he displayed muscle spasm on 
palpation of his left lumbar musculature and pain that 
radiated outward to his hip and down his lower extremity on 
palpation of his lumbosacral space.  Low back pain was also 
elicited on left lateral bending and forward bending and on 
percussion of his lumbar spine.  The examination includes an 
X-ray report of the Veteran's spine showing flattening of the 
lumbar spine on lateral view, but no definite evidence of a 
disc condition or arthritic changes of his lumbar vertebrae, 
with normal-appearing sacro-iliac regions and hip joints and 
evidence of decreased density in the necks of the femurs, 
bilaterally, that were probably fibrous dysplasia.  The 
diagnosis was no definite orthopedic condition demonstrated 
in spine.

Post-service medical records show that the Veteran underwent 
lumbar disc surgery in September 1955 and July 1962 for 
laminectomies and excision of bulging disc herniations that 
were impinging on his spinal nerves.  

The clinical evidence includes a March 1993 medical nexus 
statement provided by the Veteran's private physician, 
F.W.S., M.D.  Dr. F.W.S. recounted the Veteran's historical 
account of onset of low back pain while travelling by train 
from Pennsylvania to Texas during service.  The Veteran 
reported that upon his arrival in Texas, he was hospitalized 
for nine weeks and was given a provisional diagnosis of a 
herniated disc.  He further stated that his back bothered him 
for the remainder of his time in service, but that he did not 
complain.  Ultimately, Dr. F.W.S. concluded that "it 
certainly seems that (the Veteran) has a service-connected 
back problem since he was treated for this in service, 
developed sciatica in the right side while serving in the 
military and this has continued essentially ever since."  

The report of a January 2008 VA examination and June 2008 
addendum shows that the reviewing physician conducted a 
review of the Veteran's claims file and pertinent clinical 
history.  The examiner opined that the Veteran's significant 
history of urinary problems in service and his present age 
were the cause of his current disabilities and ultimately 
concluded that the minor low back complaints in service were 
related to the Veteran's urinary problems and that his 
current low back disability began after service and was not 
related to his military service.

The report of an April 2010 private medical opinion of 
G.L.W., M.D., shows that Dr. G.L.W. had reviewed the 
Veteran's relevant medical history in his claims file and 
examined the Veteran for purposes of rendering a medical 
opinion regarding the relationship between his current L4-5 
HNP and DDD and his military service.  Dr. G.L.W. disagreed 
with the in-service hospitalization report of August - 
October 1944 showing a diagnosis of bursitis, right 
trochanter, regarding it "to be a poor attempt to explain 
(the Veteran's) great difficulty ambulating and the pain that 
kept him hospitalized for two months.  Typically, a patient 
would not be hospitalized for two months for bursitis.  
However, without proper imaging modalities (i.e., MRI or CT), 
it would have been difficult for any doctor in the 1940s to 
give a pinpoint diagnosis.  (The Veteran) reports that he has 
suffered from low back pain ever since its onset in August 
1944."

Dr. G.L.W. further disagreed with the 2008 VA examiner's 
opinion that the Veteran's back disabilities in service were 
minor and related to his urinary problems.  According to Dr. 
G.L.W., backaches that are related to urinary problems do not 
radiate into the lower extremities and do not rise to the 
degree of perceived severity reported by the Veteran.  Dr. 
G.L.W. stated that for the aforementioned reasons, based on 
his review of the Veteran's relevant clinical history as 
contained in his claims file and his examination, it was his 
opinion that "it is highly likely that (the Veteran's) 
currently diagnosed low back disabilities to include 
herniated nucleus pulposus at L4-5 and degenerative disc 
disease had its origins in service."

The Board has considered the aforementioned evidence and 
finds that it is in relative equipoise regarding the medical 
and testimonial evidence in favor of the Veteran's claim and 
the medical evidence that goes against it.  The evidence 
against allowing the Veteran's claim is the absence of a 
definitive diagnosis of a chronic low back disability in the 
service treatment records, notwithstanding the clinical 
evidence showing complaints of subjective pain affecting the 
hip and low back region in service, and the January 2008/June 
2008 opinion of the VA examiner that the Veteran's back 
symptoms in service were due to urinary problems and that the 
present low back disability had its onset several years after 
the Veteran's separation from service.  

The evidence supporting the Veteran's claim includes his own 
credible historical account of onset of low back pain in 
service, with continuity of symptomatology thereafter to the 
present time.  (See Falzone v. Brown, 8 Vet. App. 398 (1995): 
a veteran is competent to describe the perceived or 
observable symptoms of his claimed disability and the 
continuity of such symptomatology since service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007): 
the absence of contemporaneous medical evidence is not an 
absolute bar where lay evidence is credible and ultimately 
competent.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006): the Board 
cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical 
evidence.)

More probatively, the supportive evidence also includes the 
March 1993 opinion of Dr. F.W.S and the April 2010 opinion of 
Dr. G.L.W., both of which objectively link the Veteran's 
current low back disability to service.  Of these, Dr. 
F.W.S.'s opinion is the least probative towards establishing 
a nexus between the Veteran's current back disorder and 
service in that it is predicated on the Veteran's historical 
account of having been diagnosed with a herniated disc in 
service, which is not clinically demonstrated by the 
contemporaneous service treatment records and is not a 
medical diagnosis within the Veteran's competence as a 
layperson to make (see Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).  
However, the Board finds Dr. G.L.W.'s opinion to be 
especially probative of the Veteran's claim as it is 
predicated on a review of the entire clinical record, 
incorporating the Veteran's service treatment records and 
post-service medical history, and it provides a detailed 
discussion and rationale as to why Dr. G.L.W. expressly 
refutes the diagnoses presented in service and the 2008 
opinion of the VA examiner, concluding instead that the 
symptoms clinically noted in service were representative of a 
low back disability whose onset began during active duty and 
is etiologically linked to the Veteran's current diagnoses of 
L4-5 HNP and DDD.  

In view of the foregoing discussion, the Board finds that the 
evidence is approximately balanced regarding the merits of 
the Veteran's claim and will thus confer the benefit of the 
doubt in his favor and allow the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for L4-
5 herniated nucleus pulposus and degenerative disc disease is 
therefore granted.


ORDER

Service connection for L4-5 herniated nucleus pulposus and 
degenerative disc disease is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


